Title: General Orders, 21 June 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Thursday June 21st 1781
                            Parole
                            Countersigns
                        
                        The Honorable the Congress have been pleased to pass the following Resolves
                        By the United States in Congress assembled June 11th 1781.
                        Resolved That the officers of the Hospital and Medical Department now in service be allowed the depreciation
                            upon their pay in the same manner as officers of the line of the army.
                        
                        June 13. 1781
                        Resolved That it be and hereby is recommended to the several States to which the officers of the hospital and
                            medical department now in service respectively belong or of which they are or were inhabitants, to settle the accounts of
                            the said officers for depreciation on the principles established by the resolution of Congress of the 10th April 1780 and
                            to make provision for paying the ballances that may be found due in the same manner with officers of the Line.
                        That each state which shall advance more money in making good the depreciation to its respective citizens
                            than its proper proportion shall be allowed for the same on Account of the United States.
                    